Citation Nr: 0619630	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether termination of the appellant's death pension 
benefits effective November 1, 2001, was proper.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the amount of $10,702.00.


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1974.  He died in March 1993.  The appellant is the 
recognized surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO), that terminated the appellant's pension payments 
effective November 1, 2003, due to excessive income.

The issue of entitlement to waiver of recovery of an 
overpayment of death pension benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if any further action is 
required on her part.

FINDINGS OF FACT

1.  In April 1999, the appellant was awarded non-service-
connected death pension benefits beginning February 1, 1999; 
the amount of benefits paid was based on the appellant's 
report that she had no income from any other source.

2.  In September 2001, the Social Security Administration 
(SSA) notified the appellant that she had been found to be 
qualified for monthly disability benefits from Social 
Security and that she would receive $627.00 for September 
2001 around October 3, 2001, and that she would received 
$677.00 on or about the third of each month thereafter.

3.  The appellant's income from the SSA received in October 
2001 and thereafter exceeded the maximum annual income limit 
for a surviving spouse.


CONCLUSION OF LAW

Termination of the appellant's death pension benefits 
effective November 1, 2001, based on excessive income, was 
proper.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 38 
C.F.R. §§ 3. 23, 3.271, 3.272 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA and 
its implementing regulations provide for an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159.  However, the issue on appeal is 
controlled by the appellant's level of annual income, and 
there is no dispute as to the facts in this case.  The matter 
on appeal deals solely with the effect of the receipt of SSA 
benefits by the appellant upon her entitlement to continued 
receipt of VA pension benefits.  There is no controversy as 
to the facts and development of any additional evidence would 
have no bearing on the decision rendered below.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].

In light of the above, the Board finds that any notice 
deficiency would not have prejudiced the appellant's case and 
that there is no reasonable possibility that any further 
assistance would substantiate the appellant's claim.  See 38 
U.S.C.A. § 5103A(a), 5103A(b).  Therefore, the Board 
concludes that no further notice or assistance to the 
appellant is required.


Pertinent law and regulations.  Death pension benefits are a 
monthly benefit payable by VA to a surviving spouse of the 
veteran.  Specifically, the law provides that the Secretary 
shall pay to the surviving spouse of a veteran of a period of 
war pension at the rate prescribed by law and reduced by the 
surviving spouse's annual income.  38 U.S.C.A. §§ 1521, 1541; 
38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are based on income.  The amount of 
any pension payable is determined by subtracting the 
surviving spouse's annual family countable income from the 
maximum annual pension rate (MAPR) applicable to the 
surviving spouse's circumstances.  The maximum annual rates 
of improved death pension are specified by statute in 38 
U.S.C.A. §1542, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of death pension under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a).  The MAPR for a surviving spouse without dependent 
child was as follows:

*	$6,237 effective December 1, 2000; 
*	$6,407 effective December 1, 2001;
*	$6,497 effective December 1, 2001; 
*	$6,634 effective December 1, 2003; 
*	$6,814 effective December 1, 2004.  

See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

The MAPR for a surviving spouse shall be reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any 
source are counted as income during the 12-month 
annualization period in which the payment were received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  Income from Social Security benefits is included.  
38 C.F.R. § 3.262(a)(f).

Whenever there is a change in the maximum annual pension 
rate, or in the surviving spouse's family income, the monthly 
rate of pension payable shall be adjusted effective the date 
of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

Medical expenses in excess of 5 percent of the MAPR may be 
excluded from an individual's annual income for the same 12-
month period to the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g).


Analysis.  The appellant was granted non-service-connected 
death pension at the rate for a surviving spouse with no 
dependents, effective from February 1, 1999.  This award was 
based on zero income from any source.  

In September 2001, the Social Security Administration (SSA) 
notified the appellant that she had been found to be 
qualified for monthly disability benefits from Social 
Security and that she would receive $627.00 for September 
2001 around October 3, 2001, and that she would received 
$677.00 on or about the third of each month thereafter.

The RO terminated the appellant's VA pension because of her 
receipt of Social Security benefits as of November 1, 2001.  
The RO notified the appellant that her receipt of Social 
Security for the 12-month period beginning November 1, 2001, 
totalled $8,724.  As noted above, the maximum annual pension 
rate effective December 1, 2000, was $6,237 and this rate was 
increased to $6,407 as of December 1, 2001.  Thus, the income 
from the SSA was far in excess of the maximum annual pension 
rate, even when the appellant's medical expenses of $600 were 
deducted from the SSA income.

Since the appellant's income (even with the subtraction of 
medical expenses) exceeded the statutory limit as of November 
1, 2001, the appellant was no longer entitled to VA non-
service-connected death pension benefits.  The governing 
criteria in this regard are explicit:  if an appellant's 
annual countable income exceeds the MAPR for improved death 
pension benefits, no VA pension benefit is payable.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States 
Court of Appeals for Veterans Claims held that where the law 
and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the appellant's income exceeded the statutory limits as of 
November 1, 2001, she was no longer legally entitled to death 
pension benefits as of this date.  Consequently, the 
appellant's VA pensions benefits were properly terminated as 
of November 1, 2001.  Thus, the benefit sought on appeal must 
be denied.

ORDER

Termination of the appellant's death pension benefits 
effective November 1, 2001, based on excessive income was 
proper; the benefit sought on appeal is denied.


REMAND

The termination of the appellant's VA pension benefits in 
July 2003 retroactive to November 1, 2001, created an 
overpayment.  In a statement dated in August 2003, the 
appellant requested VA to waive her pension debt.  In a 
letter dated August 27, 2003, the RO notified the appellant 
that her request for waiver of the indebtedness had been 
denied.  A statement from the appellant dated November 17, 
2003, begins with the following words:  "Attention NOD."  
The appellant then described her medical problems, her 
financial situation, and the fact that she did "not have 
enough to make ends meet and pay additional expenses."

A document entitled "Debt Management Center Referrals for 
Committee on Waivers and Compromises" dated November 18, 
2003, reflects that the appellant's correspondence of 
November 2003 was accepted as an NOD (Notice of Disagree-
ment) with the waiver denial of August 26, 2003.  While a 
notation in the claims folder indicates that it was later 
determined that the appellant's correspondence of November 
2003 did not identify the specific issue she wanted to appeal 
and did not constitute evidence of appeal, the appellant was 
not informed of this determination and no response was made 
to her November 2003 correspondence so that she could correct 
any deficiency in her NOD, if she so desired.  The Board 
finds that her November 2003 correspondence constitutes a 
response to the August 2003 notice that her request for 
waiver had been denied and with the words "Attention NOD" 
is sufficient to constitute a valid NOD as to the August 2003 
denial.

Therefore, a Statement of the Case must be issued.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with claim and no statement 
of the case has been issued, Board should remand, not refer, 
that issue to the RO to issue statement of the case). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC), on 
the appeal initiated by the appellant 
from the denial of her request for 
waiver of recovery of the pension 
overpayment.  The appellant should be 
clearly advised of the need to file a 
timely substantive appeal if she wishes 
to complete an appeal from that 
determination.

If the appellant completes a timely appeal as to the waiver 
issue, the RO should return the case to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


